51 F.3d 266
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank M. GASTER, Plaintiff-Appellant,v.Leon PARROTT, Assistant Solicitor;  Michael Carter, Sheriff;Alton L. Cribb, Deputy;  C. P. Larrimore, Magistrate;William H. Ballenger, Judge;  Roy Roberts, Magistrate;  H.S. Zickerfoose, Investigator;  Randell Cox, City Policeman;Russell Cox, Officer;  Mark Graham, Deputy;  Barry Prosser,Officer;  Gerald Hanna, Auxiliary Deputy;  Benton Williams,Doctor, Defendants-Appellees.
No. 94-6939.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 15, 1995.Decided:  March 31, 1995.

Frank M. Gaster, Appellant Pro Se.  Mark Wilson Buyck, Jr., L. Hunter Limbaugh, Willcox, McLeod, Buyck, Baker & Williams, P.A., Florence, SC, Mary Robin Morris, McCutcheon, McCutcheon & Baxter, P.A., Conway, SC, for Appellees.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's orders dismissing his 42 U.S.C. Sec. 1983 (1988) complaint.  Appellant's case was referred to a magistrate judge pursuant to 28 U.S.C. Sec. 636(b)(1)(B) (1988).  With respect to four Defendants, the magistrate judge recommended that relief be denied and advised Appellant that failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.  Despite this warning, Appellant failed to object to the magistrate judge's recommendation.


2
The timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation when the parties have been warned that failure to object will waive appellate review.  Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985).  See generally Thomas v. Arn, 474 U.S. 140 (1985).  Appellant has waived appellate review denying relief with respect to claims against those four Defendants by failing to file objections after receiving proper notice.  Accordingly, we affirm that judgment of the district court as to those Defendants.


3
Regarding the district's second order denying relief with respect to the remaining Defendants, our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm that order on the reasoning of the district court.  Gaster v. Parrott, No. CA-91-1431-3-20-A (D.S.C. Aug. 2, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED..